     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 1:17-cr-00158-DAD-BAM-1
12                      Plaintiff,
13           v.                                       ORDER DENYING DEFENDANT
                                                      HARDIN’S MOTION FOR MODIFICATION
14    DUSTIN HARDIN,                                  OF SENTENCE UNDER 18 U.S.C §
                                                      3582(c)(1)(A)
15                      Defendant.
                                                      (Doc. No. 61)
16

17          Pending before the court is a motion for a reduction of sentence pursuant to 18 U.S.C.

18   § 3582(c)(1)(A) brought on behalf of defendant Dustin Hardin. (Doc. No. 61.) That motion is

19   based in part on the purported risks allegedly posed to defendant Hardin by the ongoing

20   coronavirus (“COVID-19”) pandemic. For the reasons explained below, defendant’s motion will

21   be denied.

22                                          BACKGROUND

23          On June 22, 2017, an indictment was returned charging defendant Hardin with one count

24   of being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1).

25   (Doc. No. 1.) On March 11, 2019, defendant entered a plea of guilty to this single count. (Doc.

26   No. 34.) On October 15, 2019, the court sentenced defendant to 90 months imprisonment in the

27   custody of the U.S. Bureau of Prisons (“BOP”), to be followed by a 36-month term of supervised

28   release. (Doc. No. 51.) The court also imposed the mandatory $100 special assessment. (Id.)
                                                      1
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 2 of 14


 1          Defendant is currently serving his sentence at Florence High USP in Colorado.1 (Doc.

 2   No. 65 at 3.) Accounting for the award of good time credits and time served prior to sentencing

 3   while detained, defendant Hardin has served approximately 46.5% of the statutory term imposed

 4   and has a current projected release date of July 20, 2024. (Doc. No. 65-1.)

 5          On February 12, 2021, defendant filed the pending motion for compassionate release

 6   pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 61.) On March 5, 2021, the government filed

 7   its opposition to the motion. (Doc. No. 65.) To date, defendant has not filed a reply and the time

 8   to do so has now passed.

 9                                         LEGAL STANDARD

10          A court generally “may not modify a term of imprisonment once it has been imposed.”

11   18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment

12   of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may

13   not be modified by a district court except in limited circumstances.”). Those limited

14   circumstances include compassionate release in extraordinary cases. See United States v. Holden,

15   452 F. Supp. 3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018

16   (“the FSA”), motions for compassionate release could only be filed by the BOP. 18 U.S.C.

17   § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may now bring their

18   own motions for compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018).

19   In this regard, the FSA specifically provides that a court may

20                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
21                  motion on the defendant’s behalf2 or the lapse of 30 days from the
22   1
       The court has confirmed that defendant Hardin is serving his sentence at Florence High USP
23   and not Florence FCI by using the BOP’s prisoner locator system.

24   2
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
     defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the regional director denies a
26   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28   § 3582(c)(1)(A).
                                                       2
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 3 of 14


 1                  receipt of such a request by the warden of the defendant’s facility,
                    whichever is earlier, may reduce the term of imprisonment (and may
 2                  impose a term of probation or supervised release with or without
                    conditions that does not exceed the unserved portion of the original
 3                  term of imprisonment), after considering the factors set forth in [18
                    U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
 4                  –

 5                  (i)     extraordinary and compelling reasons warrant such a
                            reduction; or
 6
                    (ii)    the defendant is at least 70 years of age, has served at least 30
 7                          years in prison, pursuant to a sentence imposed under section
                            3559(c), for the offense or offenses for which the defendant
 8                          is currently imprisoned, and a determination has been made
                            by the Director of the Bureau of Prisons that the defendant is
 9                          not a danger to the safety of any other person or the
                            community, as provided under section 3142(g);
10
                    and that such a reduction is consistent with applicable policy
11                  statements issued by the Sentencing Commission[.]

12   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3

13   /////

14
     3
15     Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
     confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
16   months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
17   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
18
     determines appropriate,” assuming “the Attorney General finds that emergency conditions will
19   materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
     § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
20   emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
21   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
22   inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
     where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
23   Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
     acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
24   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
25   Seeks Prison Release Over COVID-19 Fears, Law360 (Apr. 14, 2020), https://www.law360.
26   com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
     prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
27   prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
     COVID-19 Fears, Law360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
28   manafort-released-from-prison-amid-covid-19-fears.
                                                       3
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 4 of 14


 1          The applicable policy statement with respect to compassionate release in the U.S.

 2   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3   compelling reasons.” U.S. Sent’g Guidelines Manual (“U.S.S.G.”) § 1B1.13 (U.S. Sent’g

 4   Comm’n 2018)4; see also United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash.

 5   2020) (noting that many courts have relied on U.S.S.G. § 1B1.13 to define “extraordinary and

 6   compelling reasons,” even though that policy statement was issued before Congress passed the

 7   FSA and authorized defendants to file compassionate release motions). However, all the circuit

 8   courts to have more recently considered the issue, and a growing majority of district courts across

 9   the country, have concluded that because, among other reasons, the Sentencing Commission has

10   not amended the Guidelines since the enactment of the FSA, federal courts are not limited by the

11   pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and

12   compelling circumstances are presented justifying a reduction of sentence under 18 U.S.C.

13   § 3582(c). See, e.g., United States v. Brooker (Zullo), 976 F.3d 228, 237 (2d Cir. 2020) (“[T]he

14   First Step Act freed district courts to consider the full slate of extraordinary and compelling

15   reasons that an imprisoned person might bring before them in motions for compassionate release.

16   Neither Application Note 1(D), nor anything else in the now-outdated version of Guideline §

17   1B1.13, limits the district court’s discretion); United States v. Jones, 980 F.3d 1098, 1111 (6th

18   Cir. 2020) (“In cases where incarcerated persons file motions for compassionate release, federal

19   judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define

20   ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.”); United
21   States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. 2020) ((“[T]he Guidelines Manual lacks an

22   ‘applicable’ policy statement covering prisoner-initiated applications for compassionate release.

23   District judges must operate under the statutory criteria—‘extraordinary and compelling

24   reasons’—subject to deferential appellate review.”); United States v. McCoy, 981 F.3d 271, 284

25   (4th Cir. 2020) ( “In short, we agree with the Second Circuit and the emerging consensus in the

26
     4
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      4
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 5 of 14


 1   district courts: There is as of now no ‘applicable’ policy statement governing compassionate-

 2   release motions filed by defendants under the recently amended § 3582(c)(1)(A), and as a result,

 3   district courts are ‘empowered . . . to consider any extraordinary and compelling reason for

 4   release that a defendant might raise.’”) (citation omitted); United States v. Maumau, __ F.3d __,

 5   2021 WL 1217855, at *12 (10h Cir. Apr. 1, 2021) (“We therefore agree with the district court that

 6   under the second part of § 3582(c)(1)(A)’s test, its finding that extraordinary and compelling

 7   reasons warranted a reduction in Maumau’s case was not constrained by the Sentencing

 8   Commission’s existing policy statement, U.S.S.G. § 1B1.13.”); see also United States v. Parker,

 9   461 F. Supp. 3d 966, 979 (C.D. Cal. 2020) (collecting cases); United States v. Rodriguez, 424 F.

10   Supp. 3d 674, 681 (N.D. Cal. 2019).

11          In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

12   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

13   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

14   has not specifically addressed the question of which party bears the burden in the context of a

15   motion for compassionate release brought pursuant to § 3582(c) as amended by the FSA, district

16   courts to have done so agree that the burden remains with the defendant. See, e.g., United States

17   v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020); United

18   States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7, 2020).

19                                                 ANALYSIS

20          As district courts have summarized, in analyzing whether a defendant is entitled to
21   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

22   defendant has satisfied three requirements:

23                  First, as a threshold matter, the statute requires defendants to exhaust
                    administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
24                  district court may grant compassionate release only if “extraordinary
                    and compelling reasons warrant such a reduction” and “that such
25                  reduction is consistent with applicable policy statements issued by
                    the Sentencing Commission. Id. Third, the district court must also
26                  consider “the factors set forth in Section 3553(a) to the extent that
                    they are applicable.” Id.
27

28   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, No. 16-cr-00124-
                                                        5
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 6 of 14


 1   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 970;

 2   United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

 3   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

 4   “consistent with” the sentencing factors set forth in § 3553(a)).

 5   A.      Administrative Exhaustion

 6           Defendant asserts, and the government does not dispute, that defendant has exhausted his

 7   administrative remedies prior to filing his pending § 3582 motion. (Doc. Nos. 61 at 3–4; 65 at 3.)

 8   Because failure to exhaust is normally viewed as an affirmative defense, which must be pled and

 9   proven, the court will accept the government’s concession and turn to the merits of defendant’s

10   motion.

11   B.      Extraordinary and Compelling Reasons

12           According to the Sentencing Commission’s policy statement, “extraordinary and

13   compelling reasons” warranting compassionate release may exist based on a defendant’s medical

14   conditions, age and other related factors, family circumstances, or “other reasons.” U.S.S.G.

15   § 1B1.13, cmt. n.1 (A)–(D). As addressed above, even though the catch-all of “other reasons”

16   was included in the policy statement at a time when only the BOP could bring a compassionate

17   release motion, courts have agreed that it may be relied upon by defendants bringing their own

18   motions for reductions in their sentence under the FSA. See, e.g., United States v. Kesoyan, No.

19   2:15-cr-00236-JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases.)

20           The medical condition of a defendant may warrant the granting of compassionate release
21   by the court where the defendant “is suffering from a terminal illness (i.e., a serious and advanced

22   illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy (i.e., a

23   probability of death within a specific time period) is not required.” U.S.S.G. § 1B1.13, cmt.

24   n.1(A)(i). Non-exhaustive examples of terminal illnesses that may warrant a compassionate

25   release “include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage

26   organ disease, and advanced dementia.” Id. In addition to terminal illnesses, a defendant’s
27   debilitating physical or mental condition may warrant compassionate release, including when:

28   /////
                                                         6
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 7 of 14


 1                  The defendant is

 2                  (I) suffering from a serious physical or medical condition,

 3                  (II) suffering from a serious functional or cognitive impairment, or

 4                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 5
                    that substantially diminishes the ability of the defendant to provide
 6                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
 7

 8   Id. at cmt. n.1(A)(ii). Where a defendant has moderate medical issues that otherwise might not be

 9   sufficient to warrant compassionate release under ordinary circumstances, many courts have

10   concluded that the risks posed by COVID-19 may tip the scale in favor of release when the

11   particular circumstances of a case are considered in their totality. See, e.g., Parker, 461 F. Supp.

12   3d at 980 (“Since the onset of the COVID-19 pandemic, courts have determined that inmates

13   suffering from conditions such as hypertension and diabetes are now at an even greater risk of

14   deteriorating health, presenting ‘extraordinary and compelling’ circumstances that may justify

15   compassionate release.”) (collecting cases); United States v. Rodriguez, 451 F. Supp. 3d 392, 405

16   (E.D. Pa. 2020) (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr.

17   Rodriguez’s health problems, proximity to his release date, and rehabilitation would not present

18   extraordinary and compelling reasons to reduce his sentence. But taken together, they warrant

19   reducing his sentence.”).

20          Compassionate release may also be warranted based on a defendant’s age and other

21   related factors. 5 Thus, “extraordinary and compelling reasons” exist where a “defendant (i) is at

22   least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

23   of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

24   imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).

25          Defendant argues that extraordinary and compelling reasons warranting reduction of his

26   custodial sentence exist because of his medical vulnerability and risk associated with COVID-19,

27
     5
       Here, however, because defendant Hardin is only 35 years old (Doc. No. 69––sealed), his age
28   and age-related factors do not play a role in consideration of his pending motion.
                                                        7
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 8 of 14


 1   specifically the fact that he suffers from hypertension, obesity, and Hepatitis C. (Doc. No. 61 at.

 2   4.) Defendant asserts that according to his medical records he has a Body Mass Index of 35.7,

 3   which falls within the obese range according to the U.S. Centers for Disease Control and

 4   Prevention (“CDC”) guidelines. (Id. at 9–10.) Defendant also points out that Hepatitis C is a

 5   liver disease that increases his risk of suffering a severe illness were he to contract COVID-19

 6   according to the CDC. (Id.) Defendant argues that he is particularly vulnerable to COVID-19

 7   because the CDC “explicitly lists hypertension, being overweight, and liver disease as risk factors

 8   for severe illness from COVID-19.” (Id. at 9) (citing People with Certain Medical Conditions,

 9   Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

10   extra-precautions/people-with-medical-conditions.html (last updated March 15, 2021)).

11          According to defendant, any one of his medical conditions would qualify as an

12   extraordinary and compelling reason justifying his compassionate release, but he argues the court

13   should take particular note of his case because the combination of his three health issues has left

14   him “very vulnerable to serious illness (or worse) from COVID-19.” (Doc. No. 61 at 10–11)

15   (collecting cases). Defendant Hardin also asserts that there are new variants of COVID-19 that

16   spread more easily and quickly and that “[c]onditions of imprisonment create the ideal

17   environment for the transmission of contagious diseases.” (Id. at 7–8.) According to the

18   defendant, “[c]rowding, inadequate ventilation, and security issues all contribute to the spread of

19   infectious disease in jails and prisons.” (Id. at 8.) Moreover, defendant argues that according to

20   the BOP website, there were 8 inmates with positive results for COVID-19 at Florence High USP
21   and 1 staff member with a positive result at the time of his filing of the pending motion for

22   compassionate release. (Id.) Finally, defendant contends that he has been having difficulty

23   obtaining the appropriate medical care while in custody because he “has not been receiving the

24   appropriate medication for his hypertension and Hepatitis C.” (Id. at 15.)

25          In its opposition to the pending motion, the government argues that the mere existence of

26   COVID-19 in society or in the correctional institution where defendant Hardin is imprisoned is
27   not an extraordinary and compelling reason justifying the granting of the requested relief, and that

28   defendant’s health profile does not match the CDC’s criteria for those it identifies as being at an
                                                       8
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 9 of 14


 1   increased risk for severe complications from COVID-19. (Doc. No. 65 at 6.) Although the

 2   government does not dispute that defendant suffers from primary hypertension and Hepatitis C,

 3   the government contends that only those suffering from pulmonary hypertension are at a higher

 4   risk while those who suffer from primary hypertension only might be at a higher risk were they to

 5   contract the virus. (Id. at 7 n.4.) Nevertheless, the government argues that defendant’s medical

 6   conditions have been monitored and treated throughout his imprisonment. (Id. at 8.) The

 7   government also contends that although defendant claims to have not received his medication for

 8   hypertension, defendant had only recently re-requested that medication because in the past he had

 9   refused to take it. (Id.) Accordingly, the government argues that defendant fails to satisfy the

10   condition that he present a medical condition that substantially diminishes his ability to provide

11   self-care within the correctional facility. (Id.) Similarly, although the government concedes that

12   defendant is obese it argues that the defendant “does not claim that his obesity has caused any

13   other medical issues, nor has he demonstrated that his health conditions are not well controlled by

14   the treatment he is receiving . . ..” (Id. at 9.) Finally, the government does inform the court that

15   there were 119 inmates and 27 staff confirmed positive for COVID-19 at Florence High USP as

16   of the date it filed its opposition to the pending motion. (Id. at 4.)

17          The court notes that defendant’s BOP medical records reflect that his last reported weight

18   on March 17, 2020 was 218 pounds and his height was 66.5 inches, which results in a BMI of

19   35.7. (Doc. No. 69––sealed at 137.) It is undisputed that, according to the CDC, adults with a

20   BMI of 30 or higher, adults who suffer from hypertension or high blood pressure, and adults who
21   have liver disease are all at an increased risk of suffering a severe illness from the virus that

22   causes COVID-19. See People with Certain Medical Conditions, Centers for Disease Control and

23   Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

24   medical-conditions.html (last updated March 29, 2021)). Thus, defendant has shown that because

25   he suffers from these medical conditions, he is at an increased risk of suffering severe illness if he

26   were to be infected with COVID-19.
27          However, defendant Hardin has not shown that Florence High USP is presently unable to

28   monitor and adequately treat his medical conditions. See United States v. Ayon-Nunez, No. 1:16-
                                                         9
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 10 of 14


 1    cr-00130-DAD, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020) (“Chronic conditions that can

 2    be managed in prison are not a sufficient basis for compassionate release.”) (internal quotation

 3    marks and citation omitted); see also United States v. McCollough, No. 15-cr-00336-001-PHX-

 4    DLR, 2020 WL 2812841, at *2 (D. Ariz. May 29, 2020) (relevant questions include the adequacy

 5    of the care and treatment being provided to the defendant in BOP given his pre-existing

 6    conditions and concluding there was no evidence that the circumstances surrounding his health or

 7    treatment were extraordinary or compelling.). Notably, defendant Hardin has not disputed the

 8    government’s assertion that his medical conditions are well controlled and treated at Florence

 9    High USP. Indeed, defendant’s medical records reflect that he has received regular attention

10    from medical staff for his Hepatitis C and hypertension. (Doc. No. 69––sealed.) The court is also

11    not persuaded that defendant’s conclusory assertion that he is unable to receive the appropriate

12    medications rises to the level of an extraordinary and compelling reason supporting his

13    compassionate release. Specifically, there has been no showing here that defendant Hardin is

14    being denied necessary medical treatment or prescriptions or that necessary treatment of his

15    conditions is being delayed in any way. See Ayon-Nunez, 2020 WL 704785, at *3; see also

16    McCollough, 2020 WL 2812841, at *2. It is true, as one court has acknowledged, that “the

17    presence of COVID 19 . . . necessitates a more expansive interpretation of what self-care means”

18    and thus the inability of individuals at high risk of becoming severely ill from COVID-19 to

19    practice appropriate hygiene, wear a mask and maintain social distancing may constitute an

20    inability to provide self-care under some circumstances. United States v. Gorai, No. 2:18-cr-
21    00220-JCM, 2020 WL 1975372, at *3 (D. Nev. Apr. 24, 2020) (citation omitted). Here, however,

22    defendant Hardin has not persuasively argued that he is being prohibited from taking appropriate

23    precautions to avoid contracting COVID-19 or that his ability to provide self-care at Florence

24    High USP is currently substantially diminished. Rather, in his pending motion, defendant merely

25    asserts in conclusory fashion that, in general, crowding and security measures contribute to the

26    spread of infectious disease in prison facilities. (Doc. No. 61 at 8.) But defendant Hardin has not
27    made any specific allegations regarding, for instance, his lack of access to protective gear or

28    cleaning and sanitizing supplies, or as to his lack of ability to social distance at Florence High
                                                         10
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 11 of 14


 1    USP. He simply has not presented any evidence regarding the conditions that he is currently

 2    facing at Florence High USP, or the ways in which those conditions render him unable to provide

 3    self-care. In short, the court is not persuaded that the higher risk of severe illness were he to

 4    contract COVID-19 that defendant faces, based on his medical conditions, rises to the level of an

 5    extraordinary and compelling reason supporting compassionate release given the adequate

 6    medical treatment he is receiving.

 7           Importantly for purposes of resolving the pending motion, as of the date of this order on

 8    April 5, 2021, the BOP is reporting that 9 inmates and 28 staff members have positive tests for

 9    COVID-19 at Florence High USP and that two inmates have died from the virus at that prison.

10    See Federal Bureau of Prisons, COVID-19 Coronavirus, available at

11    https://www.bop.gov/coronavirus/ (last visited Apr. 5, 2021).6 While still quite serious, it thus

12    appears that the number of positive cases of the virus has steadily declined at Florence High USP

13    where defendant is imprisoned during the pendency of this motion. In this vein, it appears that

14    prison is now adequately managing the outbreak of COVID-19 after encountering a quite high

15    infection rate back in March of this year.

16           Accordingly, the court concludes that defendant Hardin has not demonstrated that his

17    medical conditions, even in combination with the COVID-19 related conditions at Florence High

18    USP, support a finding that his ability to provide self-care within the prison setting has been

19    substantially diminished at this time. Thus, defendant has not shown extraordinary and

20    compelling reasons exist that warrant a reduction of his sentence under § 3582(c)(1)(A).
21    Therefore, his motion will be denied.

22    C.     Consistency With the § 3553(a) Factors

23           Finally, even if defendant Hardin’s motion were supported by a showing of extraordinary

24    and compelling reasons for his compassionate release, the undersigned is not persuaded that the

25    requested reduction in his sentence would be consistent with consideration of the sentencing

26
      6
27       While the undersigned does not necessarily accept these reported numbers at face value in light
      of current CDC guidelines with respect to both testing and the manner of counting “active cases,”
28    there is also no evidence before the court challenging those reported numbers in this case.
                                                        11
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 12 of 14


 1    factors set forth at 18 U.S.C. § 3553(a).7 See Parker, 461 F. Supp. 3d at 979.

 2           In the pending motion, defendant contends that the COVID-19 pandemic is an overriding

 3    factor that warrants a reduction in his sentence because “the sentencing purpose of a just

 4    punishment does not warrant a sentence that includes exposure to a life-threatening illness,” and

 5    “the Eight Amendment’s prohibition on cruel and unusual punishment includes unreasonable

 6    exposure to dangerous conditions in custody.” (Doc. No. 61 at 13.) Defendant also contends that

 7    he has served 4 years of his 90-month sentence, which has served as a deterrent from criminal

 8    activity. (Id. at 14.) In addition, defendant asserts that he “is extremely concerned with

 9    contracting COVID-19” and will therefore remain in his residence and focus on staying healthy if

10    he were to be released. (Id. at 15.) Upon release, defendant states that he has a stable residence

11    with his sister “where he can abide by the terms of this court.” (Id. at 14.)

12           The government counters that defendant Hardin is “a convicted felon 6 times over,

13    possessed a gun knowing that it was unlawful for him to do so, [and] his history and

14    characteristics speak volumes of the ongoing danger posed by his release.” (Doc. No. 65 at 10.)

15    The government also argues that defendant “is a repeat offender who shows nothing but disregard

16    for living a law-abiding life, committing to substance abuse treatment and mental health

17    treatment, and obtaining and maintaining employment.” (Id. at 10.) Thus, the government argues

18    that because there is high likelihood of recidivism on his part, the court should deny

19    compassionate release to defendant Hardin. (Id. at 11.) Lastly, the government contends that

20    defendant has already received the benefit of leniency in that the probation report recommended
21
      7
22      Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
      shall consider: the nature and circumstances of the offense and the history and characteristics of
23    the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
      respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24    the public from further crimes of the defendant and provide the defendant with needed
      educational or vocational training, medical care, or other correctional treatment in the most
25    effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26    established for the applicable category of offense committed by the applicable category of
      defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27    Commission; the need to avoid unwarranted sentence disparities among defendants with similar
      records who have been found guilty of similar conduct; and the need to provide restitution to any
28    victims of the offense.
                                                         12
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 13 of 14


 1    that he receive a high end of the guideline sentence of 96 months imprisonment, but the court

 2    imposed a lesser sentence of 90 months. (Id.) According to the government, if defendant were to

 3    be released now, he will have served an “effective sentence of less than 4 years’ imprisonment––a

 4    sentence far below the Guideline range and with no significant mitigating facts supporting such a

 5    drastic, unwarranted sentence reduction.” (Id.)

 6           As noted above, defendant is currently serving a 90-month sentence following his entry of

 7    plea to being a felon in possession of a firearm and ammunition in violation of 18 U.S.C.

 8    § 922(g)(1). (Doc. No. 51.) With his early acceptance of responsibility, the U.S. Probation

 9    Office determined that defendant’s total offense level was 21 and his criminal history was VI,

10    resulting in an advisory sentencing range calling for a term of imprisonment of between 77 and

11    96 months. (Doc. No. 39 at 4.) The probation officer recommended a high-end of the guideline

12    range sentence of 96 months in BOP custody. (Id.) The undersigned instead sentenced defendant

13    to a 90-month term of imprisonment.

14           The court recognizes that defendant has an extensive criminal history involving drugs and

15    weapons. (Doc. No. 39 at 7–16.) Moreover, many of his past criminal convictions were

16    committed while he was on probation. (Id.) This history of criminal activity suggests both that

17    defendant may pose a danger to the safety of the community if he were to be released and that he

18    may also be likely to reoffend. But even if the court were to credit defendant’s current belief that

19    he will not reoffend (see Doc. No. 61 at 14–15), “‘[t]he length of the sentence remaining is an

20    additional factor to consider in any compassionate release analysis,’ with a longer remaining
21    sentence weighing against granting any such motion.” United States v. Shayota, No. 1:15-cr-

22    00264-LHK-1, 2020 WL 2733993, at *6 (N.D. Cal. May 26, 2020) (quoting United States v.

23    Connell, No. 18-cr-00281-RS, 2020 WL 2315858, at *6 (N.D. Cal. May 8, 2020)); see also

24    United States v. Lonich, No. 1:14-cr-00139-SI-1, 2020 WL 2614874, at *3 (N.D. Cal. May 21,

25    2020) (denying motions for compassionate release, noting, “the Court finds it significant that

26    defendants have served far less than half of their sentences”). Here, as of the date of this order,
27    defendant Hardin has served less than 50% of the 90-month sentence imposed, even with

28    maximum good time credits applied. (See Doc. No. 65-1 at 4.) In the court’s view, a reduction of
                                                        13
     Case 1:17-cr-00158-DAD-BAM Document 70 Filed 04/06/21 Page 14 of 14


 1    defendant’s 90-month sentence to effectively one of less than four years would not adequately

 2    reflect the seriousness of his offense of conviction, promote respect for the law, provide just

 3    punishment, or afford adequate deterrence to criminal conduct.8 See United States v. Purry, No.

 4    2:14-cr-00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May 28, 2020); Shayota, 2020 WL

 5    2733993 at *5; 18 U.S.C. § 3553(a).

 6           Thus, on balance, the court finds that granting defendant’s motion and reducing his

 7    sentence to one of time served would not be consistent with the appropriate consideration of the

 8    § 3553(a) sentencing factors.

 9                                                 CONCLUSION

10           Because defendant Hardin has failed to demonstrate that “extraordinary and compelling”

11    reasons exist justifying a reduction of his sentence under 18 U.S.C. § 3582 (c)(1)(A) or that such

12    a reduction at this time would be consistent with the sentencing factors set forth in 18 U.S.C.

13    § 3553(a), his motion for compassionate release (Doc. No. 61) is denied.

14    IT IS SO ORDERED.
15
          Dated:    April 5, 2021
16                                                       UNITED STATES DISTRICT JUDGE

17

18    8
         In the pending motion, defendant also appears to ask the court to release him on home
19    confinement. (See Doc. No. 61 at 13.) However, the CARES Act “‘authorizes the BOP—not
      courts—to expand the use of home confinement’ under 18 U.S.C. § 3624(c)(2).” United States v.
20    Fantz, No. 5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C. June 26, 2020) (quoting United
      States v. Nash, No. 19-40022-01-DDC, 2020 WL 1974305, at *2 (D. Kan. Apr. 24, 2020)
21    (collecting cases)); see also United States v. Rice, No. 12-cr-818-PJH, 2020 WL 3402274, at *4
22    (N.D. Cal. June 19, 2020) (denying a defendant’s request for release to home confinement made
      in conjunction with his motion for compassionate release because “the court has no authority to
23    designate the place of confinement” because the “Bureau of Prisons has the statutory authority to
      choose the locations where prisoners serve their sentence.”); United States v. Gray, No. 4:12-cr-
24    54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (holding that the CARES Act “does
      not authorize the court to order defendant’s placement in home confinement”). The district court
25    may only impose home detention as a condition of supervised release, rather than as part of a
26    sentence of imprisonment. See Connell, 2020 WL 2315858, at *5 n.6 & *7. Accordingly, to do
      as defendant requests, the court would be required to reduce his sentence to one of time served
27    (i.e. approximately 37 months) and modify the conditions of supervised release to require home
      confinement for the remainder of his 90–month sentence. The court is unwilling to do so for the
28    reasons set forth above.
                                                         14
